Citation Nr: 1513417	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, that, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating.  In August 2010, the Veteran submitted correspondence requesting an increased disability rating.  As this was received within one year of the rating decision granting service connection, the Board construes this as a notice of disagreement of the initial rating decision that was assigned.

The Board notes that during the pendency of this appeal, by rating action dated in June 2014, the RO denied service connection for bilateral hearing loss.  In September 2014, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement and, therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014). 

In his May 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the local RO.  In August 2013, the RO provided the Veteran with notice of additional hearing options in order to provide him with the earliest possible hearing date.  In April 2014, the RO notified the Veteran that he had been scheduled for a video conference hearing before the Board to be held on June 18, 2014.  In correspondence dated later in April 2014, the Veteran specifically declined the scheduled video hearing and indicated that he preferred to wait for a future visit by a member of the Board.  The Veteran has not yet been scheduled for a personal hearing before a Veterans Law Judge of the Board at the local RO.  Under these circumstances, this matter must be remanded so that the Veteran may be scheduled for the requested hearing at the local RO.

Additionally, as indicated above, by rating action dated in June 2014, the RO denied service connection for bilateral hearing loss.  In September 2014, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  He should also be notified of the time required to submit a substantive appeal so as to perfect the additional issue in time to provide testimony on the issue during the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a Statement of the Case as to the issue of service connection for bilateral hearing loss.  If the decisions remain adverse to the Veteran, he and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

2.  The agency of original jurisdiction shall schedule the Veteran for a personal hearing before a Veterans Law Judge at the Veteran's local RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




